DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Final Action on the merits of the communication filed on 8/12/2021.
Claims 1-22 are currently pending.
Claims 1, 19, and 20 are independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites a judicial exception at Step 2A, Prong 1.  The claim recites a process for managing tasks involving multiple parties, which is a method of organizing human activity and is an abstract idea. The abstract idea is described by the limitations:
A method for generating an action based on a first task, the method comprising…
determining, without user interaction, eligible action participants using at least one of association with the task, participation in meetings that are relevant to the task or the group, or performance of a search relevant to the task or the group;
at a time that corresponds to the milestone, determining, without user interaction, a milestone status using at least one of a milestone completion status, time remaining to milestone end date, rate of execution, or percentage completion;
based on the milestone status, displaying, without user interaction, a prompt to a user for generating the action, wherein:
	the displayed prompt includes:
		the identifying information for the first task; and
		identifying information for eligible action participants;
receiving an indication of selected eligible action participants; and
transmitting, to the selected eligible action participants, action information corresponding to the action.

The identified limitations as a whole describe determining a milestone status, displaying a prompt for generating an action based on the milestone status, receiving a selection of eligible action participants, and transmitting action information to the selected participants.  They are steps that would ordinarily be carried out by a human office assistant, or the like, and describe a process of managing relationships or interactions between people.  The specification states that the disclosed invention “relates generally to generating actions involving multiple parties and, more particularly, to displaying a prompt for generating an action,” where the methods and systems may “reduce the extent of input required from a user (e.g., by leveraging stored information about projects, tasks, members, and/or content), to improve the efficiency with which actions are managed.”  See Specification, par. [0002] and [0006].  However, the recited steps are those that would ordinarily be carried out by a human office assistant, whose very purpose is to “reduce the extent of input required from a user” such as a project manager and/or other human entities involved in a project.  In practice, a human office assistant would leverage stored information in the form of calendars, charts, and other documents, and would operate to improve the efficiency by which actions are managed in an office and/or project setting by performing administrative tasks.  For example, determining a milestone status represents the human activity of tracking progress of a task according to a calendar, which would be performed manually.  The steps of displaying a prompt for generating the action and receiving an indication of selected participants represent the human activity of communicating, where the steps would traditionally take place using written, pictorial, or other visual communication between an office assistant and a project manager, or the like.  The data to be presented in the prompt, i.e. information regarding the task and eligible action participants, are those that would ordinarily be stored in paper documents that are managed by and/or accessible to a user.  The step of transmitting action information represents the human activity of disseminating task information to task performers, which is a longstanding practice that is also carried out using manual communication techniques.  Viewed as a whole, the limitations are recited so broadly that they cannot be distinguished from ordinary human behaviors and/or interactions that occur while managing tasks involving multiple parties.
The claim therefore recites a judicial exception. 
The claim is directed to a judicial exception at Step 2A, Prong 2.  The claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  The additional elements are described by the limitations:
at a computing device:
receiving a definition of a group that includes identifying information for a plurality of group members associated with a group activity, wherein: the plurality of the group members is at least one of members of an organization, members of a division of an organization, members associated with a project, and members associated with a task; and one or more content items correspond to the group;
storing, by a storage device, the definition in a database in accordance with predefined database schema;
receiving first task information for the first task that corresponds to the group, wherein the first task information includes a milestone that corresponds to the first task and identifying information for the first task;
storing, by the storage device, the first task information in the database in accordance with the predefined database schema;

The phrase “at a computing device” indicates that the method as a whole is carried out at a computer device.  However, this feature is recited at a high level of generality and is equivalent to merely adding the words “apply it.”  The courts have recognized that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.  Since the claim fails to provide any details regarding the computer implementation of the abstract idea, the mere nominal recitation of a computing device fails to impose meaningful limits on the abstract idea.  See MPEP 2106.05(f).
The remaining additional elements (i.e., “receiving a definition…,” “storing… the definition in a database in accordance with predefined database schema,” “receiving first task information…,” and “storing… the first task information in a database in accordance with predefined database schema”) are recited at a high level of generality and amount to mere data-gathering, which is a form of insignificant extra-solution activity.  The recited steps amount to necessary data gathering, since all uses of the identified abstract idea would require collecting data regarding group members and tasks associated with a current project.  These features are also recited at a high level of generality, as the claim does not provide any details regarding the storage device itself or its corresponding functions of receiving and storing information.  The addition of mere data-gathering steps is not enough to add meaningful limitations to an abstract idea.  See MPEP 2106.05(g).
Further, alternatively, performing functions such as determining and displaying “without user interaction” under broadest reasonable interpretation includes performing these functions via a generic computer and is equivalent to merely adding the words “apply it.”  The courts have recognized that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.  Since the claim fails to provide any details regarding the computer implementation of the abstract idea, the mere nominal recitation of a computing device fails to impose meaningful limits on the abstract idea.  See MPEP 2106.05(f).
Considered as an ordered combination, the claim merely sets forth the idea of a solution or outcome, as opposed to a particular solution to a problem or a particular way to achieve a desired outcome.  The specification states, 
As a milestone associated with a task approaches a current point in time (e.g., is approaching or has passed without an indication of completion), it may be beneficial for people associated with the task to have a meeting to discuss task status. However, scheduling a meeting typically requires a user to manually provide input indicating various aspects of the meeting, in addition to determining the people that need to be invited to the meeting. If a user does not remember to schedule a meeting associated with a task, a substantial amount of time may pass before the missed milestone is addressed. There is a need for, based on stored information indicating how members of an organization are associated with tasks (e.g., as described with regard to database schema 500), automatically prompting generation of an action (e.g., a meeting to discuss a task). By automatically and/or semi-automatically generating an action based on information (e.g., a milestone) associated with a task, embodiments described herein reduce the amount of user input and time required to arrange for an action to occur. (par. [0082], emphasis added)
In light of these teachings, the problem sought to be solved can be reasonably construed as the need to reduce the amount of user input and time required to arrange for an action to occur, for which the proposed solution is a means for automatically and/or semi-automatically generating an action based on information associated with a task.  Viewed as a whole, the claim merely sets forth the idea of collecting and storing certain required information on a computer prior to carrying out the ordinary human activity of tracking a task milestone and transmitting action information based on the milestone status.  The claim does not describe, for example, the particular way in which computer, database, and/or display interactions are manipulated in order to achieve the desired result.  Therefore, while the identified additional elements represent the addition of insignificant extra-solution activity as discussed above, they also represent the use of a computer in its ordinary capacity to receive, store, or transmit data or simply adding a general purpose computer after the fact to an abstract idea, which amounts to nothing more than mere instructions to apply the abstract idea using a computer and does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f).
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B.  Viewed both individually and as an ordered combination, the claim as a whole does not amount to significantly more than the exception itself.
As discussed above with respect to the practical application inquiry, the recitation to perform the method at a computing device represents nothing more than mere instructions to “apply it.”  The same analysis applies here, as mere instructions to apply an abstract idea on a computer does not describe significantly more than the abstract idea itself.
The remaining additional elements amount to insignificant extra-solution activity.  As currently recited, these elements require receiving and storing data on a storage device at a high level of generality.  The courts have recognized such functions as receiving and transmitting data over a network and storing and retrieving data in memory are well-understood, routine, and conventional functions when claimed in a generic manner, as they are here.  See MPEP 2106.05(d)(II).  Considered as a whole, merely adding well-understood activity to an abstract idea is not enough to supply an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 2-3, these claims further narrow the concept of identifying eligible action participants associated with the task, which is part of the identified abstract idea as discussed for Claim 1.
These claims do not recite limitations that amount to additional elements beyond the abstract idea itself.

Regarding Claims 4-6, these claims describe the concept of identifying, displaying, and transmitting eligible content items corresponding the group, which is part of the identified abstract idea of managing tasks involving multiple parties.  The recited limitations merely set forth additional steps of managing relationships or interactions between people.  For example, it is a conventional business practice to store, access, and distribute project documents to individuals based on their group, role, assignments, etc.  The display of the content items in the prompt amounts to mere human communication as discussed for Claim 1, where the claim fails to provide any details regarding the computer implementation of such ordinary human activities.
These claims do not recite limitations that amount to additional elements beyond the abstract idea itself.

Regarding Claims 7-10, these claims describe the concept of updating the action based on detected changes, which describes additional steps of managing tasks involving multiple parties and is part of the abstract idea.  These claims once again fail to provide any details regarding the technical implementation of the abstract idea, but instead recites steps that amount to manual tasks that are ordinarily carried out by a human, such as an office assistant. 
These claims do not recite limitations that amount to additional elements beyond the abstract idea itself.

Regarding Claim 11, this claim describes the relationships between tasks, which is part of the abstract idea.
This claim does not recite limitations that amount to additional elements beyond the abstract idea itself.

Regarding Claims 11-14, these claims describe the concept of generating an agenda based on various task information, which is an additional step of managing interactions between people and is part of the abstract idea.
While the claims recite “automatically” generating the agenda, this recitation amounts to nothing more than mere instructions to apply the abstract idea on a computer, which is not enough to integrate the abstract idea into a practical application or provide significantly more.

Regarding Claims 15-16, these claims describe ancillary functions of storing data associated with action and amount to insignificant extra-solution activity, which is not enough to integrate the abstract idea into a practical application.
The data-gathering require nothing more than receiving and storing data on a storage device at a high level of generality.  The courts have recognized such functions as receiving and transmitting data over a network and storing and retrieving data in memory are well-understood, routine, and conventional functions when claimed in a generic manner, as they are here.  See MPEP 2106.05(d)(II).

Regarding Claims 17-18, these claims describe additional features of tracking tasks, which is part of the abstract idea.
These claims do not recite limitations that amount to additional elements beyond the abstract idea itself.

Regarding Claims 19-20, these claims are directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.  While Claim 19 adds limitations to “a computer-readable medium” and Claim 20 adds limitations to “an electronic device,” these elements are recited at a high level of generality and amount to mere instructions to apply the abstract idea on a computer.  As in Claim 1, the instant claims fail to provide any details regarding the particular functions of the computer devices themselves, and instead add certain generic components after the fact to an abstract idea.  These elements are not enough to integrate the abstract idea into a practical application or provide significantly more.

Regarding Claims 21-22, these claims describe additional abstract features of storing and adjusting stored action preference data and iteratively updating an action template, and are directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1, 15 and 16.  While the claims add limitations “machine learning” wherein these elements are recited at a high level of generality and amount to mere instructions to apply the abstract idea on a computer and or generally linking the abstract idea in a particular technological environment. These elements are not enough to integrate the abstract idea into a practical application or provide significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0006218 A1 (hereinafter “Klemm”) in view of US 2003/0078826 A1 (hereinafter “Swanke”).
Regarding Claim 1, Klemm discloses techniques and systems for managing enterprise communications, including structuring meetings in accordance with one or more business rules, policies, and/or requirements (par. [0001]-[0003]), which is in the same field of endeavor as the claimed invention, and teaches:
receiving a definition of a group that includes identifying information for a plurality of group members associated with a group activity (par. [0023], definition, creation, and administration of a database management system, where, par. [0068], data is communicated, i.e. “received,” via links; par. [0043]-[0044], data includes user calendar information and enterprise information, e.g., user profiles, roles, and preferences such as user identifier, user name, location, address, contact electronic addresses for a variety of media, sessions in which the user is a participant and/or invitee, session related information), wherein: the plurality of the group members is at least one of members of an organization, members of a division of an organization, members associated with a project, and members associated with a task ([0001]-[0010] participants/invitees to a meeting of an enterprise – wherein the meeting can be interpreted as a task/project/organization and also enterprise can be interpreted as organization; also see [0043]-[0047]); and one or more content items correspond to the group ([0011], [0043]-[0047] at least regarding the materials and resources associated with the meeting; [0013] a list of potential purposes for the meeting);
storing, by a storage device, the definition in accordance with predefined database schema (par. [0043]-[0044], storing user schedules on the calendar server or in the database, and storing enterprise information in a database server, which is typically a database management system, and database – “in the database 140 in association with or linked to an identity, electronic address, and/or profile of the user or enterprise subscriber.” (i.e., predefined schema); par. [0022]-[0023], database systems);
determining, without user interaction, eligible action participants using at least one of association with the task, participation in meetings that are relevant to the task or the group, or performance of a search relevant to the task or the group (under broadest reasonable interpretation “without user interaction” is extremely broad and cover scenarios such as without interaction of user A and with interaction of user B and/or simply using a generic computer; [0013]-[0015], [0041]-[0044], [0064] list of required and recommended participants and determining availability of the participants and resources);
[…] displaying a prompt for generating the action (par. [0046] and [0055]-[0056], in response to receiving requests to configure or otherwise detecting a meeting instance, displaying an interface, e.g. Fig. 2, that interacts with a meeting organizer to determine and/or collect relevant information about the meeting), wherein:
	the displayed prompt includes:
		the identifying information for the first task (par. [0056] and Fig. 2, providing the meeting organizer with a list of possible meeting purposes with a wildcard to receive a user inputted purpose); and
		identifying information for eligible action participants (par. [0059] and Fig. 2, displaying a subset of all possible meeting invitees that are required to attend the meeting);
receiving an indication of selected eligible action participants from the user (par. [0059], receiving a selection of one or more invitees from the subset); and
transmitting, to the selected eligible action participants, action information corresponding to the action (par. [0064], automatically configuring, generating, and sending invitations to each invitee based on the meeting organizer provided information and enterprise rule requirements).
Klemm does not explicitly teach the features of receiving and storing task information including a milestone, and displaying the prompt based on a determined milestone status.
However, Swanke discloses techniques and systems for coordinating resources to complete a design project, including an improved planning engine which automatically monitors the status of tasks being performed by resources (Abstract and par. [0002]), which is in the same field of endeavor as the claimed invention, and teaches:
receiving first task information for the first task that corresponds to the group, wherein the first task information includes a milestone that corresponds to the first task and identifying information for the first task (par. [0004] and [0028], entering into the project planning database all design data and tasks associated with a team of individuals, including start and end dates, linking activities together, and listing the required resource for a task);
storing, by the storage device, the first task information in the database in accordance with the predefined database schema (par. [0008], storing the project plan and the design data in a database – “The invention assigns tasks to a plurality of resources and prioritizes the tasks based on dependency between the tasks to create a project plan. Next, the invention stores the project plan and the design data in a database. The invention automatically notifies the resources of corresponding task responsibilities and associated due dates based on the project plan through the use of encryption keys. The invention controls access to the design data through the use of the encryption keys assigned to the resources.”; par. [0016] and Fig. 1-2, receiving user input to the project planner and the central database and accessing database using keys – wherein the access keys and priorities in association with the project data used to control/access project/task data is “predefined schema”);
at a time that corresponds to the milestone, determining, without user interaction, a milestone status using at least one of a milestone completion status, time remaining to milestone end date, rate of execution, or percentage completion (under broadest reasonable interpretation “without user interaction” is extremely broad and cover scenarios such as without interaction of user A and with interaction of user B and/or simply using a generic computer; par. [0008], monitoring work being performed on the tasks through a computerized network utilizing time parameters within encryption keys and tracking progress, e.g. completion status, overdue tasks, and tasks being ignored, based on the monitoring, “The invention automatically monitors work being performed on the tasks through a computerized network and automatically notifies a project team leader of task completion status, overdue tasks, and tasks being ignored, based on the monitoring. The monitoring includes observing whether a resource is actively working on a task exclusively by observing network activity of the resource. The invention automatically schedules a meeting of all corresponding resources if a task becomes overdue. Further, the invention produces periodic status reports based on the monitoring. The invention automatically notifies the resources of additional tasks as prerequisite tasks are completed.”);
based on the milestone status, displaying, without user interaction, a prompt to a user for generating the action (par. [0008], automatically notifying resources of corresponding task responsibilities and associated due dates based on the monitoring – “The invention automatically monitors work being performed on the tasks through a computerized network and automatically notifies a project team leader of task completion status, overdue tasks, and tasks being ignored, based on the monitoring. The monitoring includes observing whether a resource is actively working on a task exclusively by observing network activity of the resource. The invention automatically schedules a meeting of all corresponding resources if a task becomes overdue. Further, the invention produces periodic status reports based on the monitoring. The invention automatically notifies the resources of additional tasks as prerequisite tasks are completed.”; par. [0023], searching the network for additional resources to complete the task automatically if the project task is overdue, e.g. automatically sending out e-mail to known resources requesting assistance when a project become overdue).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Klemm to include those of Swanke because doing so would have been a simple substitution of one known element for another to yield predictable results.  As demonstrated above, Klemm discloses displaying a prompt for generating an action based on stored information for a plurality of group members associated with a group activity, where the prompt is displayed based on a detected stimulus, such as an attempt by a meeting organizer to set up a meeting on his or her electronic calendar, identifying a meeting already set up by a meeting organizer, and the like.  The only difference between Klemm and the claimed invention is the trigger for displaying the prompt – that is, displaying an action prompt based on a task milestone reaching a particular status – which is taught by Swanke.  Since each element and its corresponding function are shown in the prior art, albeit in separate references, the difference between the claimed invention and the prior art rests not in any individual element or function, but in the combination – that is, the substitution of Swanke’s trigger for displaying a notification, i.e. milestone status, for that of Klemm, i.e. user input or electronic calendar.  One of ordinary skill would have recognized that the results of this substitution were predictable such that the stimulus for displaying the interface of Klemm is the determined milestone status of Swanke.  Thus, the simple substitution of one known element for another yielding predictable results renders the claim obvious.

Regarding Claim 2, Klemm and Swanke teach the method of Claim 1 as discussed above, and further teach:
wherein the first task information identifies at least one group member associated with the first task and the eligible action participants include the at least one group member (Klemm, par. [0059], as discussed for Claim 1; Swanke, par. [0018] and [0021], each key includes the team members name, the start date of a task, the end date of the task, and the tool or resource (target) to which the key provides access).
Since Klemm describes organizing tasks based on enterprise rules including storing all enterprise information such as user roles and responsibilities in a database, and Swanke describes storing information including both task information and team member information, it would have been recognized that the combination of references renders obvious the feature that the eligible participants include a group member identified in the task information.  One of ordinary skill would have recognized that the claimed invention is merely a combination of existing elements as discussed for Claim 1.

Regarding Claim 3, Klemm and Swanke teach the method of Claim 2 as discussed above.
Klemm further teaches:
wherein the eligible action participants are determined in accordance with access parameters defined for group members (par. [0045], rules regulate, require, prohibit, stipulate, or otherwise control who is required and optional to be present during the meeting).

Regarding Claim 4, Klemm and Swanke teach the method of Claim 1 as discussed above.
Klemm further teaches:
wherein the definition of the group includes one or more content items corresponding to the group (par. [0045] and [0061], required and optional meeting media and multimedia materials (e.g., exhibit, video, and document)).

Regarding Claim 5, Klemm and Swanke teach the method of Claim 4 as discussed above.
Klemm further teaches:
further comprising determining one or more eligible content items that are a subset of the content items corresponding to the action and wherein the displayed prompt includes the one or more eligible content items (par. [0061], providing the meeting organizer with required and/or recommended information (e.g., documents, attachments, exhibits, and the like) for the meeting).

Regarding Claim 6, Klemm and Swanke teach the method of Claim 5 as discussed above.
Klemm further teaches:
wherein transmitting the action information to the selected eligible action participants includes automatically transmitting eligible content items (par. [0064], invitations include mandatory and selected optional attachments and mandatory, suggested, and/or optional meeting preparatory materials (e.g., documentation, training documents, and the like)).

Regarding Claim 7, Klemm and Swanke teach the method of Claim 1 as discussed above.
Klemm further teaches:
wherein the action is updated based on a detected change of a status of one or more of the selected eligible action participants (par. [0064], modifying the meeting based on schedules of meeting invitees (which is provided by the scheduling assistant) and the availability of other required and/or selected enterprise (inanimate) resources).

Regarding Claim 8, Klemm and Swanke teach the method of Claim 1 as discussed above.
Klemm further teaches:
in response to detecting a change of status of one or more action participants, displaying a prompt to transmit updated action information (par. [0064], notifying the meeting organizer if resources are unavailable).

Regarding Claim 9, Klemm and Swanke teach the method of Claim 1 as discussed above.
Swanke further teaches:
wherein the action is updated based on a detected change of the milestone status (par. [0032], automatically update project plan based on completed task, including automatically notifying users).

Regarding Claim 10, Klemm and Swanke teach the method of Claim 1 as discussed above.
Swanke further teaches:
wherein the prompt to transmit action information is updated based on a detected change of the milestone status (par. [0032], automatically update project plan based on completed task, including automatically notifying users).

Regarding Claim 15, Klemm and Swanke teach the method of Claim 1 as discussed above.
Klemm further teaches:
wherein the action information includes an action parameter determined based on stored action preference data (par. [0045], stored enterprise rules for scheduling).

Regarding Claim 17, Klemm and Swanke teach the method of Claim 16 as discussed above.
Swanke further teaches:
wherein determining the milestone status includes determining at least one of a rate of execution of the first task, an amount of time remaining before the milestone, or an amount of time that has passed since the milestone (par. [0025], scheduling a meeting when the project has fallen behind by a certain amount).

Regarding Claim 19, Klemm teaches:
A non-transitory computer-readable storage medium, storing one or more programs configured for execution by one or more processors of a server system, the one or more programs comprising instructions (par. [0021] and [0073]).
Klemm and Swanke teach the remaining limitations in the same way as applied to Claim 1.

Regarding Claim 20, Klemm teaches:
An electronic device, comprising: one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions (par. [0071]-[0073]).
Klemm and Swanke teach the remaining limitations in the same way as applied to Claim 1.

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0006218 A1 (hereinafter “Klemm”) in view of US 2003/0078826 A1 (hereinafter “Swanke”), further in view of US 2017/0053244 A1 (hereinafter “Khalil”).
Regarding Claim 11, Klemm and Swanke teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the first task was generated during a prior action.
However, Khalil discloses systems and methods automated integrated program management (Abstract), which is in the same field of endeavor as the claimed invention, and teaches: 
wherein the first task was generated during a prior action (par. [0100] and Fig. 21, tasks assigned to users as a result of meeting action items).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Khalil because doing so would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the teachings of Khalil to the combined teachings of Klemm and Swanke would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing functions into similar systems in the field of task management.  One of ordinary skill would have recognized that the combination would result in an improved method that allows managers to assign tasks to users from different approaches and document and communicate results on a real time basis (Khalil, par. [0100]).

Regarding Claim 12, Klemm and Swanke teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the action information includes an agenda.
However, Khalil discloses systems and methods automated integrated program management (Abstract), which is in the same field of endeavor as the claimed invention, and teaches:
wherein the action information includes an agenda that is automatically generated based on the first task information (par. [0087], automatic meeting process including using existing meeting agendas).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Khalil because doing so would have been a simple combination of existing elements to yield predictable results.  Since Klemm teaches the automatic generation of meeting documents and other content items, the only difference between the claimed invention and Klemm is the particular type of document – that is, an agenda – which is taught by Khalil.  One of ordinary skill would have recognized that the meeting generation of Klemm and the agenda generation of Khalil would each perform the same functions in combination as it did separately, and that the combination would yield predictable results. 

Regarding Claim 13, Klemm and Swanke teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the action information includes an agenda.
However, Khalil discloses systems and methods automated integrated program management (Abstract), which is in the same field of endeavor as the claimed invention, and teaches:
wherein the agenda is automatically generated based on eligible action participants (par. [0086], where meeting documents are tied to positions and job titles, allowing names of attendees to be reflected in the documents based on their role).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Khalil for the same reasons as discussed for Claim 12. 

Regarding Claim 14, Klemm and Swanke teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the action information includes an agenda.
However, Khalil discloses systems and methods automated integrated program management (Abstract), which is in the same field of endeavor as the claimed invention, and teaches:
wherein generating the agenda includes determining at least one task dependency associated with the first task and including, in the agenda, the first task and a second task that has a task dependency relationship with the first task (par. [0087], automatically generating the meeting including providing all previous meetings information to attendees; par. [0163], where each meeting automatically generates and action items to follow up and complete).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Khalil for the same reasons as discussed for Claim 12.

Regarding Claim 16, Klemm and Swanke teach the method of Claim 15 as discussed above, but do not explicitly teach storing action summary data.
However, Khalil discloses systems and methods automated integrated program management (Abstract), which is in the same field of endeavor as the claimed invention, and teaches:
storing action summary data that corresponds to the action (par. [0087], tracking all meeting notes); and
updating the action preference data based on the action summary data (par. [0087], automatically generating the meeting including providing all previous meetings information to attendees; par. [0163], where each meeting automatically generates and action items to follow up and complete).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Khalil because doing so would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the teachings of Khalil to the combined teachings of Klemm and Swanke would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing functions into similar systems in the field of task management.  One of ordinary skill would have recognized that the combination would result in an improved method that allows managers to assign tasks to users from different approaches and document and communicate results on a real time basis (Khalil, par. [0100]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0006218 A1 (hereinafter “Klemm”) in view of US 2003/0078826 A1 (hereinafter “Swanke”), further in view of US 2007/0168861 A1 (hereinafter “Bell”).
Regarding Claim 18, Klemm and Swanke teach the method of Claim 16 as discussed above, but do not explicitly teach tasks comprising subtasks.
However, Bell discloses systems for tracking the current completion status of tasks (Abstract), which is in the same field of endeavor as the claimed invention, and teaches:
wherein:
the first task includes a set of subtasks; and determining the milestone status includes determining a completion status of at least one subtask in the set of subtasks (par. [0028]-[0029] and Fig. 4-5, determining the execution/completion status of each subtask of a task).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Bell because doing so would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the teachings of Bell to the combined teachings of Klemm and Swanke would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing functions into similar systems in the field of task management.  One of ordinary skill would have recognized that the incorporating the subtask tracking of Bell would result in an improved method that informs the user that the function is in fact executing and is progressing to completion and lets users know how quickly a particular function may progress (Bell, par. [0002]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0006218 A1 (hereinafter “Klemm”) in view of US 2003/0078826 A1 (hereinafter “Swanke”) in view of US 10817791 B1 (hereinafter “Shoemaker”).
Regarding Claim 21, Klemm and Swanke teach the method of Claim 15 as discussed above, but do not explicitly teach the machine learning.
However Shoemaker teaches
wherein the computing device uses machine learning to store or adjust stored action preference data, wherein the stored action preference data is based on at least one of learned user preferences and user behavior regarding generation of actions (Claim 1, abstract, Col 1-2; Col. 3 1-21).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke to include those of Shoemaker because doing so would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the teachings of Bell to the combined teachings of Klemm and Swanke would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing functions into similar systems in the field of task management.  One of ordinary skill would have recognized that the incorporating the machine learning of Shoemaker would result in an improved method that guides the users through actions (Shoemaker, Abstract; Col. 3).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0006218 A1 (hereinafter “Klemm”) in view of US 2003/0078826 A1 (hereinafter “Swanke”) in view of US 2017/0053244 A1 (hereinafter “Khalil”) in view of US 10817791 B1 (hereinafter “Shoemaker”).
Regarding Claim 22, Klemm and Swanke and Khalil teach the method of Claim 16 as discussed above, but do not explicitly teach the machine learning.
However Shoemaker teaches
wherein the computing device uses machine learning to iteratively update an action template, wherein the action template is based on stored action summary data (Claim 1, abstract, Col 1-2; Col. 3 1-21).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Klemm and Swanke and Khalil to include those of Shoemaker because doing so would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the teachings of Bell to the combined teachings of Klemm and Swanke and Khalil would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing functions into similar systems in the field of task management.  One of ordinary skill would have recognized that the incorporating the machine learning of Shoemaker would result in an improved method that guides the users through actions (Shoemaker, Abstract; Col. 3).

Response to Arguments
Applicants arguments filed on 8/12/2021 have been fully considered and have been found to be insufficient and unpersuasive to overcome all of the rejections in the most recent final Office action. Details are provided below.

Arguments on Rejections under 35 U.S.C. 112:
Rejections under this section is withdrawn based on applicant’s amendments and/or persuasive arguments.

Arguments on Rejections under 35 U.S.C. 103:
Applicants argued that the references do not teach the amended receiving step from claim 1. Examiner respectfully disagrees.
This argument is geared towards newly added/amended limitations that are considered for the first time in the rejection sections of this Office action to which the applicants may refer for further clarification.

Applicants also argued that the references do not teach “the displayed prompt includes: the identifying information for the first task”. Examiner respectfully disagrees.
Klemm in para. 0045 and 0055-0056 clearly describes an interface to interact with a meeting organizer to determine and/or collect relevant information about the meeting wherin the meeting can be interpreted as a task or as described in para. 0056 a list of possible purposes of the meeting can be described as tasks (including a first task).

Applicants also argued that the references do not teach the transmitting step of claim 1. Examiner respectfully disagrees.
Klemm teaches in par. [0064], automatically configuring, generating, and sending invitations to each invitee based on the meeting organizer provided information and enterprise rule requirements-wherein attending a meeting can be an action. For a stricter interpretation, while not relied upon for this limitation however incorporated in the claim 1 mapping, teaching of para. 0056 a list of possible purposes of the meeting can be described as actions.

Arguments on Rejections under 35 U.S.C. 101:
Applicant’s arguments are focused on “storing … database schema”, performing functions “without user interaction”. Examiner disagrees with these arguments. 
Note that using a database schema to store data is recited at a high level of generality. While this limitation is not abstract it is merely “apply it” in a generic computer environment and/or “generally linking” the use of abstract idea and/or insignificant extrasolution activity. Regardless, what makes databases different from any memory/storage is databases by default have a structure/schema.
 Note that under broadest reasonable interpretation “without user interaction” is extremely broad and cover scenarios such as without interaction of user A and with interaction of user B and/or simply using a generic computer to automate an otherwise manual task. Performing functions such as determining and displaying “without user interaction” under broadest reasonable interpretation includes performing these functions via a generic computer and is equivalent to merely adding the words “apply it.”  The courts have recognized that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.  Since the claim fails to provide any details regarding the computer implementation of the abstract idea, the mere nominal recitation of a computing device fails to impose meaningful limits on the abstract idea.  See MPEP 2106.05(f).
Applicants point to various claim limitations that are either abstract idea or additional elements that are addressed in the rejection section above, and merely argue eligibility based on practical application without a reasoning. There is no improvement to the technological elements involved in the claims; on the contrary these elements have been found to be mere tools for “apply it” and/or “generally linking” the use of the abstract idea to a particular technological environment and/or are insignificant extrasolution activity. Therefore, there is no additional element identified in the claims that would result in a practical application of the abstract idea. Note that, “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624